Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 1 of 19




          EXHIBIT B
                Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 2 of 19



        1                                                                      FU LED
            MARKE. BURTON, State Bar No. 178400                              SUPERIOR COURT
            JOSUE APARICIO, State Bar No. 322750                         COUNTY OF SAN FRANCISCO
        2   HERSH & HERSH, A Professional Corporation
            601 Van Ness Avenue, Suite 2080                                    FEB 2 7 2020
        3
            San Francisco, CA 94102-6316
        4   (415) 441-5544                                                •~-c~
                                                                    ANGELICA SUNGA
        5   Attorneys for Plaintiff and the Proposed Classes
        6

        7                IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

        8                                   COUNTY OF SAN FRANCISCO

        9   MARIO MABANTA, on behalf of himself and            Case N&   GC• l O• 5 S 5 2 9 -6
            all others that are similarly situated,
       10                                                      CLASS ACTION COMPLAINT FOR
                                  Plaintiffs,                  DAMAGES & DEMAND FOR JURY
       11                                                      TRIAL
~                         vs.
ifJ.
~      12
~           PRIME NOW LLC, a Delaware Corporation;
       13   AMAZON.COM, INC., a Delaware
~           Corporation; and Does 1-50, inclusive,
       14
oB                                Defendants.
       15
~
ifJ.
       16
~
~      17
~      18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28


                                   CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                 Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 3 of 19



         1                                             INTRODUCTION

        2           Plaintiff MARIO MABANTA on behalf of himself and all others similarly situated

         3   (collectively "Plaintiffs") bring this class action against Defendants, PRIME NOW LLC,

         4   AMAZON.COM, INC., and DOES 1-50 (collectively "Defendants"), and allege upon information

         5   and belief, except as to their own actions, the investigation of counsel, and the facts that are a matter

         6   of public record, as follows:

         7           1.      Plaintiff brings this action to obtain damages, restitution, injunctive relief, and other

         8   relief, individually and on behalf of the proposed class defined below, against Defendants.

         9           2.      Defendants are in the business of delivering a variety of groceries, household items

        10   and other consumer goods from various grocery stores, including Whole Foods, Pet Food Express,

        11   Sprouts, Bristol Farms, and other local third party stores. In order to deliver these items to
AifJ.
        12   customers, Defendants utilize an extensive workforce of individuals who perform the functions of
 ~
 11)
             shopping for, purchasing and delivering said groceries to Defendants' customers. Plaintiffs are the
::c     13

        14   individuals who perform such services by utilizing a mobile application to shop, purchase and
o8      15   sometimes deliver groceries to the homes and businesses of Defendants' customers.
A                    3.      However, Defendants do not follow California law. Through their practices, policies
 ifJ.   16
 ~
 11)         and schemes, Defendants created a work structure in which Plaintiffs are required to report for work
        17
~       18   remotely two days a week, often for several hours, without compensation. As a result, Defendants

        19   failed to compensate Plaintiffs for all hours worked in violation of California law. With respect to

        20   business expenses, Defendants fail to reimburse Plaintiffs reasonable and necessary expenses,

        21   including internet costs necessary to report to work remotely two days a week.

        22           4.      Plaintiffs bring this lawsuit as a class action and assert violations of the California

        23   Labor Code, the Industrial Welfare Commission ("IWC") Wage Orders, and the Unfair Competition

        24   Law, arising from Defendants' unlawful conduct, including: (1) unpaid wages; (2) failure to

        25   reimburse for business expenses; (3) failure to pay minimum wage; (4) failure to provide rest

        26   periods; (5) failure to compensate for reporting-time; (6) failure to furnish accurate wage statements

        27   and keep accurate payroll records, (7) waiting time penalties, and (8) violation of the unfair

        28   competition law.


                                      CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                 Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 4 of 19



         1                                    JURISDICTION AND VENUE

         2          5.      Plaintiffs bring this class action pursuant to Section 382 of the California Code of

         3   Civil Procedure and seek to remedy Defendants' violations of state law, including the Labor Code,

         4   Civil Code, Unfair Competition Law, and orders promulgated by the Industrial Welfare

         5   Commission.

         6          6.      Venue is proper in this Court because, inter alia, Defendants engage and perform

         7   business activities in and throughout the State of California, including in San Francisco County.

         8   Class members also regularly performed work in San Francisco County and many of the acts

         9   complained of herein occurred in this judicial district.

        10                                                PARTIES

        11          7.      Plaintiff Mario Mabanta (hereinafter "Mr. Mabanta" or "Plaintiff') is an individual
,...0
 en          and a resident of the State of California. Mr. Mabanta, at all relevant times herein, was employed
 r--l   12
 C.)
        13   by Defendants in the State of California.
~                   8.      Defendant Prime Now LLC ("Prime Now"), is a Delaware Limited Liability
        14
~            Company that does substantial business in the State of California, including in the city and county
        15
~
en      16   of San Francisco. Prime Now is a wholly owned subsidiary of Amazon.Com, Inc. At all relevant
r--l
 C.)         times herein, Prime Now, is, and was, an employer in the transportation industry within the meaning
        17
~       18   of California's Labor Code and the Industrial Welfare Commission, Wage Order No. 9.

        19          9.      Defendant Amazon.com, Inc. ("Amazon") is a Delaware Corporation that does

        20   substantial business in the State of California, including in the city and county of San Francisco.

        21   Amazon is the parent company of Co-Defendant Prime Now, and maintains business operations

        22   throughout the United States, including within the state of California. At all relevant times herein,

        23   Amazon, as the parent company of Prime Now, is, and was, an employer in the transportation

        24   industry within the meaning of California's Labor Code and the Industrial Welfare Commission,

        25   Wage Order No. 9.

        26           10.    The true names and capacities, whether individual, corporate, associate, or

        27   otherwise, of defendants sued herein as DOES 1 through 50, inclusive, are currently unknown to

        28   Plaintiffs, who therefore sue Defendants by such fictitious names under Cal. Code of Civil


                                      CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                   Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 5 of 19



         1   Procedure § 474. Plaintiffs are informed and believe, and based thereon allege, that each of the

         2   Defendants designated herein as DOES is legally responsible in some manner for the unlawful acts

         3   herein alleged, and that Plaintiffs' damages as herein alleged were proximately caused by their

         4   conduct. Plaintiffs will seek leave of court to amend this Complaint to reflect the true names and

         5   capacities of the Defendants designated hereinafter as DOES when such identities become known.

         6           11.    On information and belief, at all relevant times herein mentioned, each Defendant

         7   was the agent, partner, alter ego, servant, joint venturer, representative, joint employer or employee

         8   of the remaining Defendants, acted with the consent of his/her/their co-Defendants, and acted within

         9   the purpose and scope of said agency, partnership, joint venture, service or employment.

        10   Furthermore, in engaging in the conduct described below, the Defendants were all acting with the

        11   express or implied knowledge, consent, authorization, approval, or ratification of his/her/their co-
A00
        12   Defendants.
 ~
 C,.)
        13           12.    In the interest of clarity, hereinafter "Defendants" refers to Defendants Prime Now
~            LLC, Amazon.Com, Inc., and DOES 1 through 50, inclusive.
        14
o8      15                                  CLASS ACTION ALLEGATIONS
~
 00     16           13.    Plaintiff Mario Mabanta brings this action as a class action pursuant to Section 382
 ~



=
 ~      17   of the Code of Civil Procedure on behalf of himself and the following class:

        18                  All persons who worked as Prime Now Associates in the State of California
                            for or on behalf of one or more of the Defendants from December 2015 to
        19                  the present day.
        20           14.    Excluded from the Class are: (1) Defendants, any entity or division in which
        21   Defendants have a controlling interest, and their legal representatives, officers, directors, assigns
        22   and successors; (2) the judge to whom this case is assigned and any member of the judge's
        23   immediate family; and (3) claims for personal injury, wrongful death and emotional distress and
        24   claims of consequential property damage and loss.
        25           15.    Plaintiffs reserve the right to amend this Class definition if discovery or further
        26   investigation demonstrate that the Class should be expanded or otherwise modified.
        27   Ill
        28   Ill


                                     CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                   Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 6 of 19



         1                                                  A. Numerosity

         2           16.    The members of the Class are so numerous that joinder of all members would be

         3   impracticable. The precise number of members of the Class and their identities and addresses are

         4   presently unknown to Plaintiffs, but may be ascertained from Defendants' records. If deemed

         5   necessary by the Court, members of the Class may be notified of the pendency of this action by mail

         6   and supplemented by published notice.

         7           17.    The Class is comprised of an easily ascertainable set of persons who worked for

         8   Defendants as "Prime Now Associates." Class members are easily identifiable from records

         9   maintained by, and in the possession and control of, the Defendants or otherwise readily attainable

        10   from third parties.

        11                                                 B. Commonality
,-0
 rfJ.
        12           18.    There are numerous questions of law and fact common to all Class members and
 ~
 ~
        13   those questions predominate over any questions that may affect only individual Class members,
~            including, but not limited to, the following:
        14
o8      15                  a. Whether Defendants' conduct violated the California Labor Code and IWC Wage
ArfJ.                              Order No. 9 as pled herein;
        16
 ~
 ~      17                  b. Whether Defendants' conduct violated Business and Professions Code Section
~       18                         17200, et seq.;

        19                  c. Whether Plaintiff and the Class are entitled to equitable relief, and, if so, the

        20                         nature of such relief; and

        21                  d. Whether compensatory and other damages should be awarded to Plaintiff and

        22                         Class members.

        23                                                      C. Typicality

        24           19.    The claims of the representative Plaintiff are typical of the claims of the members of

        25   the Class. The representative Plaintiff, like all Class members, was not paid in accordance with

        26   California law and suffered damages as a result. The representative Plaintiff has no interest

        27   antagonistic to those of the Class and is not subject to any unique defenses.

        28   Ill


                                        CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                 Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 7 of 19



         1                                                 D. Adequacy

         2          20.     The representative Plaintiff will fairly and adequately represent and protect the

         3   interests of all members of the Class, and has retained counsel highly experienced in prosecuting

         4   employment class actions and complex litigation.

         5          21.     Plaintiff and his counsel are committed to vigorously prosecuting this action on

         6   behalf of the members of the Class and have the resources to do so. Neither Plaintiff nor his counsel

         7   has any interests adverse to those of the Class.

         8                                                E. Superiority

         9          22.     A class action is superior to all other available methods for the fair and efficient

        10   adjudication of this controversy for, inter alia, the following reasons:

        11                  a. It is economically impractical for members of the Class to prosecute individual
~
 Cl)_
        12                      actions;
 ~
 ~
        13                  b. The Class is readily definable;
~                           c. Prosecution as a class action will eliminate the possibility of repetitious litigation;
        14
o8      15                      and
ACl)_                       d. A class action will enable claims to be handled in an orderly and expeditious
        16
 i--l
 ~      17                      manner, will conserve judicial resources, and will ensure uniformity of decisions
~       18          23. Plaintiffs do not anticipate any difficulty in the management of this litigation.

        19                                           FACTUAL ALLEGATIONS

        20                                      A. Prime Now's Business Model

        21          24.     Prime Now LLC is a grocery delivery service company that offers its customers one-

        22   and two- hour delivery on an array of grocery items, household products, electronics and even pet

        23   supplies.

        24          25.     Prime Now is currently available exclusively to members of"Amazon Prime," which

        25   is an annual paid subscription through Amazon.Com, Inc.

        26          26.     Prime No:w offers Amazon Prime members in the State of California free two-hour

        27   delivery as long as the order meets the $35 minimum purchase requirement. It also offers one-hour

        28   delivery for an additional $7.99 fee.


                                      CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                 Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 8 of 19



        1             27.   Defendants offer their customers the ability to purchase groceries (and other items)

        2   from specified stores on a mobile application or website and have them delivered to their homes

        3   within one or two hours.

        4             28.   Prime Now operates by hiring and employing an extensive workforce of individuals

        5   who perform the functions of shopping for and purchasing the groceries ordered by Prime Now

        6   customers and delivering said groceries to the customers. The employees' services are fully

        7   integrated into Prime Now's business, and without them, Prime Now's business would not exist.

        8                                          B. Prime Now Associates

        9             29.   Plaintiffs are Defendants' employees who are classified as non-exempt, W-2

       10   employees and known as Prime Now Associates ("PNA").

       11             30.   PNAs are provided a smartphone by Defendants that they can use only while on the
,-0
 CJ)
       12   clock to receive orders from Amazon Prime customers. Once an Amazon Prime customer places an
 ~
 ~
       13   order, the order is received on the PNAs smartphone and the PNA is tasked with collecting the items
~           on the list, placing the items in a bag and preparing the bag to be picked up by delivery drivers who
       14
o8     15   deliver them to customers' homes.
,-0
 CJ)
       16             31.   Defendants do not assign PNAs a schedule or regular shifts each week. Instead,
 ~
 ~     17   Defendants hire PNAs und~r a "Regular Adjustable Hours" agreement, which means PNAs are
~      18   required to log on to Defendants' website twice a week and select from a limited number of available

       19   shifts.

       20             32.   Every Sunday and Tuesday at around 4:15 p.m., Defendants' website releases all of

       21   the available shifts for the upcoming few days and makes them available for selection by any PNA

       22   who logs on to the website on a first come, first serve basis.

       23             33.   PNAs who fail to pick up or work any shifts for multiple weeks are subject to

       24   discipline by Defendants, including formal written reprimands and termination. Therefore, PNAs

       25   are required to log on to Defendants' website twice a week or risk losing their jobs.

       26             34.   However, Defendants hire and retain more PNAs than the amount of available shifts

       27   each week. As a result, there is not enough available shifts each week for each PNA to select at least

       28   one shift. Due to the overwhelming number of PNAs, the moment that Defendant's website makes


                                     CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
               Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 9 of 19



       1   any shifts available, all available shifts are selected by a PNA and marked unavailable within a

       2   matter of minutes. Therefore, if a PNA has not logged on to Defendant's website by 4:15 p.m. on

       3   Sundays and Tuesdays they risk being unable to pick up any shifts at all.

       4          35.     This is enormously beneficial to Defendants because it creates a large pool of

       5   contingent workers from whom Defendants can use, if necessary, without having to compensate

       6   PNAs who are unable to obtain any shifts at all.

       7          36.     However, Defendants and/or its website are unpredictable in the times they post the

       8   available shifts each week. Although, PNAs are required to log on to Defendants' website at 4:15

       9   p.m., shifts are not made readily available immediately at 4: 15 p.m. Instead, the available shifts are

      10   often posted hours after 4: 15 p.m., causing PNAs to have to wait and refresh their screens for hours

      11   until the shifts for the upcoming week are posted and designated available for selection.
,-0
 en                37.     Since Defendants require PNAs to be available every Sunday and Tuesday at 4:15
 ~    12
 ~         p.m., PNAs cannot commit to plans that are incompatible with logging on to a website during that
      13
~          time frame, such as accepting other jobs, making social plans with family and friends, and/or being
      14
o8    15   in an area without internet access or cell phone data service.
,-0
 en   16           38.    Therefore, because Defendants significantly limit the kinds of activities PNAs can
 ~
 ~    17   engage in during their off-duty time, PNAs are not truly off duty when logging into Defendants'
~     18   website and waiting to select their shift(s).

      19                                               C. Unpaid Wages

      20           39.    Non-exempt employees, like PNAs, must be compensated for all hours worked,

      21   including work performed that may be outside the employee's regular workday. It is well-established

      22   that any time during which the employee is "suffered or permitted to work" encompasses the time

      23   during which the employer knew or should have known that the employee is working on its behalf.

      24           40.     California's IWC Wage Order No. 9 defines "Hours worked" as "the time during

      25   which an employee is subject to the control of an employer, and includes all the time the employee

      26   is suffered or permitted to work, whether or not required to do so." (8 CCR §11090(2)(H).)

      27           41.     Since Defendants significantly limit the activities PNAs can engage in, at, or around

      28   4:15 p.m. every Sunday and Tuesday, and require that PNAs log on to a website twice a week for


                                    CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 10 of 19



        1    several hours, the time PNAs spend viewing and selecting their upcoming shifts is subject to the

        2    control of their employer, and therefore constitutes hours worked.

        3           42.     By failing to compensate PNAs for all hours worked, Defendants have and continue

        4    to violate Labor Code section 204, which requires employers to pay their employees full wages when

        5    due.

        6                                D. Failure to Reimburse Business Expenses

        7           43.     PNAs cannot view and select shifts each week without logging on to Defendants'

        8    website remotely. Therefore, logging on to Defendants' website remotely is a requirement of the

        9    job. Although Defendants provide a smartphone for PNAs to use while receiving customer orders,

       10    PNAs are not permitted to take said smartphones home or use them to view and select shifts on

       11    Sundays and Tuesdays remotely.
~
 00                 44.     Accessing Defendants' website from home requires PNAs to have access to the
 ~     12
 ~           internet and a device that can access the internet. However, Defendants have failed to reimburse
=c     13

       14    PNAs for the cost associated with accessing the internet remotely, including internet or cell phone
o8     15    data access.
A00                                           E. Failure To Pay Minimum Wage
       16
 ~
 ~     17           45.     In light of the fact that Defendants fail to compensate PNAs for all hours worked,
=c     18    including the time spent waiting for, viewing and selecting available shifts for the upcoming week,

       19    the Plaintiffs' hourly wages often fell below the applicable minimum wage requirements.

       20           46.     In addition, Defendants' failure to reimburse PNAs for necessary business

       21    expenditures, such as internet costs, caused the Plaintiffs' hourly wages to fall even further below

       22    the applicable minimum wage.

       23                                    F. Failure To Provide Rest Periods

       24           47.     Since Defendants' customers are guaranteed one or two hour delivery of their

       25    groceries, Defendants require PNAs to continuously collect and bag grocery items under unrealistic

      · 26   time constraints. As a result, PNAs regularly worked and continue to work more than four hours per

       27    shift without being permitted an uninterrupted ten-minute rest period.

       28


                                     CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 11 of 19



        1          48.     In addition, Defendants do not provide Plaintiffs with an additional hour of pay for

        2   each workday in which a rest period is not provided.

        3                                    G. Failure To Pay for Reporting-Time

        4          49.     Each workday an employee is required to report for work and does report, but is not

        5   put to work or is furnished less than half said employee's usual day's work, the employee is entitled

        6   to be paid for half said employee's usual day's work.

        7          50.     Defendants directed Plaintiffs to present themselves for work every Sunday and

        8   Tuesday at 4: 15 p.m. by logging on to a website remotely without a guarantee of work. Therefore,

        9   PNA's report for work every Sunday and Tuesday at 4:15 p.m. for as long as it takes to view and

       10   select the available shifts for the upcoming week.

       11          51.     By failing to compensate Plaintiffs for the inconvenience and expense associated with
~
rfl         making themselves available two days a week for several hours, Defendants failed to provide
~      12
~

=c     13

       14
            Plaintiffs reporting-time pay.

                                     H. Failure To Furnish Accurate Wage Statements
o8     15          52.     Plaintiffs' wage statements do not reflect the hours worked while waiting to view and
~
rfl    16   select their shifts for the upcoming week, nor does it reflect their reporting-time pay. Therefore,
~
,l:)        Defendants knowingly and intentionally failed to provide accurate, itemized wage statements,
       17
:c     18   including hours worked, as required under Labor Code section 226(a).

       19
                                                   CAUSES OF ACTION
       20
                                               FIRST CAUSE OF ACTION
       21                                             Unpaid Wages
                                              (Labor Code §§ 201, 202 & 204)
       22
                   53.     Plaintiffs re-allege and incorporate by reference the allegations in each of the
       23
            preceding paragraphs as if fully set forth herein.
       24
                   54.     The conduct of Defendants, as alleged herein, violated California Labor Code §§ 201,
       25
            202 and 204, as well as IWC Wage Order No. 9.
       26

       27

       28


                                     CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                 Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 12 of 19



         1           55.     When Plaintiffs were required to remotely log on to Defendants' website every

         2    Sunday and Tuesday at 4:15 p.m. they were subject to the Defendants' control and therefore that

         3    time constitutes "hours worked."

         4           56.     By failing to compensate Plaintiffs for all hours worked, Defendants have and

         5    continue to violate Labor Code section 204 and the IWC Wage Orders, which requires employers to

         6    pay their employees their full wages when due.

         7           57.     Plaintiff Mario Mabanta and some members of the putative class are no longer

         8    working for Defendants. By failing to compensate Plaintiffs for all wages due and payable

         9    immediately at the time of discharge or resignation, Defendants violated Labor Code Sections 201

        10    and 202.

                     WHEREFORE, Plaintiffs pray for relief as set forth below.
_q      11
 rfJ.
 ~      12                                     SECOND CAUSE OF ACTION
 ~                                         Failure to Reimburse Business Expenses
        13
~                                                    (Labor Code § 2802)
        14           58.     Plaintiffs re-allege and incorporate by reference the allegations in each of the
oB      "15   preceding paragraphs as if fully set forth herein.
ArfJ.
        16           59.     The conduct of Defendants, as alleged herein, violated California Labor Code § 2802,
 ~
 ~      17    which provides that an employer must reimburse employees for all reasonable and necessary
~       18    expenses incurred in carrying out the lawful directions of the employer.
        19           60.     At all relevant times herein, while acting on the direct instruction of Defendants,
        20    including the requirement that Plaintiffs access the internet remotely two days a week for several
        21    hours, Plaintiffs incurred work related expenses. These expenses include, but are not limited to
        22    internet and/or data costs, and computer and/or cell phone expenses. Plaintiffs incurred these
        23    necessary and substantial expenses and losses as a direct result of performing their job duties for
        24    Defendants.
        25           61.     Defendants failed to indemnify or in any manner reimburse Plaintiffs for the incurred
        26    necessary expenditures and losses. Defendants' requiring Plaintiffs to pay expenses and costs
        27    incurred in direct consequence of the discharge of their duties for Defendants and/or in obedience
        28    of Defendants' directions is in violation of Cal. Labor Code§ 2802.


                                      CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                 Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 13 of 19



       1           62.     As a direct and proximate result of Defendants' conduct, Plaintiffs have suffered

       2   losses according to proof, including prejudgment interest pursuant to Cal. Labor Code §2802,

       3   subdivision (b), and costs and attorneys' fees pursuant to Cal. Labor Code §2802, subdivision (c),

       4   in the prosecution of this action.

       5            WHEREFORE, Plaintiffs pray for relief as set forth below.

       6                                     THIRD CAUSE OF ACTION
                                            Failure to Pay Minimum Wage
       7                                (Labor Code§§ 1194, 1194.2 1197, 218.6)
       8            63.    Plaintiffs re-allege and incorporate by reference the allegations in each of the
       9   preceding paragraphs as if fully set forth herein.
      10            64.    The conduct of Defendants, as alleged herein, violated California Labor Code §§
      11
~          1194, 1194.2, 1197 and the IWC Wage Order No. 9.
00
~     12            65.    At all times relevant times herein, Labor Code§ 1197 and the IWC Minimum Wage
11)
      13
~
           Orders were in full force and effect and required that Defendants pay Plaintiffs the minimum wage
      14   for all hours worked.
o8    15            66.    At all relevant times herein, Defendants willfully and intentionally employed a
~
00    16   practice of requiring Plaintiffs to report to work two days a week by logging on to a website remotely
~
11)
      17   without any compensation. In addition, such practice also required Plaintiffs to incur necessary
~     18   business expenditures, including internet costs, to perform their job. Therefore, in light of the
      19   umeimbursed business expenses, and the uncompensated hours worked, Defendants caused
      20   Plaintiffs' hourly wages to often fall below the applicable minimum wage.
      21            67.    As a result, due to Defendants' failure and refusal to pay Plaintiffs the minimum wage
      22   as required by law, Plaintiffs have suffered damages in amounts to be proven at trial and are entitled
      23   to all appropriate remedies provided by the Labor Code and IWC Wage Orders, including attorneys'
      24   fees and costs of suit, pursuant to Labor Code sections 1194, 1194.2, and 218.6.
      25            WHEREFORE, Plaintiffs pray for relief as set forth below.
      26   Ill
      27   Ill
      28   Ill

                                                                ?
                                    CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 14 of 19


                                              FOURTH CAUSE OF ACTION
         1                                    Failure to Provide Rest Periods
                                                  (Labor Code §§ 226. 7)
         2
                    68.     Plaintiffs re-allege and incorporate by reference the allegations in each of the
         3
             preceding paragraphs as if fully set forth herein.
         4
                    69.     The conduct of Defendants, as alleged herein, violated California Labor Code § 226. 7
         5
             and the IWC Wage Order No. 9.
         6
                    70.     Defendants, and each of them, required and continue to require Plaintiffs to work for
         7
             periods of more than four (4) hours per day with no provision of a rest period of at least ten (10)
         8
             minutes.
         9
                    71.     Defendants knew or should have known that Plaintiffs were working without rest
        10
             periods and were not compensated for that time.
        11
i--0
  Cl)               72.     As a result of Defendants' conduct, Plaintiffs are entitled to all monetary and other
  ~     12
  ~          damages permitted under the Labor Code and any other applicable law, including an additional hour
:c      13

        14
             of pay every time that Plaintiffs were not provided a rest break pursuant to Labor code§ 226.7.

o8      15
                    WHEREFORE, Plaintiffs pray for relief as set forth below.
ACl)                                           FIFTH CAUSE OF ACTION
        16
  ~                                          Failure to Pay for Reporting-Time
  ~     17                                        (IWC Wage Order No. 9)
~       18          73.     Plaintiffs re-allege and incorporate by reference the allegations in each of the

        19   preceding paragraphs as if fully set forth herein.

        20          74.     The conduct of Defendants, as alleged herein, violated IWC Wage Order No. 9.

        21          75.     IWC Wage Order No. 9 provides, in pertinent part, as follows:

        22                  Each workday an employee is required to report for work and does report,
                    but is not put to work or is furnished less than half said employee's usual or
        23          scheduled day's work, the employee shall be paid for half the usual or scheduled
        24          day's work, but in no event for less than two (2) hours nor more than four (4) hours,
                    at the employee's regular rate of pay, which shall not be less than the minimum
        25          wage.

        26          76.     As described above, Defendants required Plaintiffs to report to work every Sunday

        27   and Tuesday at 4: 15 p.m. by logging on to a website remotely without a guarantee of work.

        28


                                     CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
              Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 15 of 19



       1          77.     By failing to compensate the Plaintiffs for the inconvenience and expense associated

       2   with making themselves available two days a week for several hours, Defendants failed to provide

       3   Plaintiffs reporting-time pay.

       4          78.     As a result of the wrongful and unlawful acts of Defendants alleged herein, Plaintiffs

       5   have been deprived of reporting time pay in amounts to be determined, and are entitled to recovery

       6   of said amounts according to proof, interest thereon, injunctive relief, and attorney's fees and costs.

       7          WHEREFORE, Plaintiffs pray for relief as set forth below.

       8                                     SIXTH CAUSE OF ACTION
                                     Failure to Furnish Accurate Wage Statement
       9                                  (Labor Code§§ 226, 1174, 1174.5)
      10          79.     Plaintiffs re-allege and incorporate by reference the allegations in each of the
      11
A          preceding paragraphs as if fully set forth herein.
ifl
H     12          80.     The conduct of Defendants, as alleged herein, violated Labor Code sections 226,
~
      13
~          1174 and 1174.5.
      14          81.     Defendants failed to keep accurate records of the hours worked by Plaintiffs.
o8    15          82.     Defendants also knowingly and intentionally failed to provide timely, accurate,
A
ifl   16
H          itemized wage statements, including, inter alia, hours worked, to Plaintiffs as required by California
~     17   Labor Code Section 226(a).
~     18          83.     Such failure caused injury to Plaintiffs by, among other things, impeding them from
      19   knowing the amount of wages to which they are and were entitled.
      20          84.     Plaintiffs are entitled to and seek injunctive relief requiring Defendants to comply
      21   with Labor Code Sections 226(a) and 1174(d), and further seek all actual and statutory damages
      22   available for these violations under Labor Code Sections 226(e) and 1174.5.
      23          WHEREFORE, Plaintiffs pray for relief as set forth below.
      24
                                            SEVENTH CAUSE OF ACTION
      25                                       Waiting Time Penalties
                                                 (Labor Code § 203)
      26
                  85.     Plaintiffs re-allege and incorporate by reference the allegations in each of the
      27
           preceding paragraphs as if fully set forth herein.
      28


                                    CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
               Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 16 of 19



        1          86.     Labor Code § 203 provides that if an employer willfully fails to pay compensation

        2   promptly upon discharge, as required by Labor Code§§ 201 and 202, then the employer is liable for

        3   waiting time penalties in the form of continued compensation for up to 30 days.

        4          87.     Plaintiffs allege that since at least 2015, Defendants have failed to pay all earned

        5   wages to Plaintiffs during their employment with Defendants. In addition, Mario Mabanta and

        6   members of the class have been discharged, laid off, resigned, retired or otherwise voluntarily left

        7   employment, but Defendants did not pay earned wages upon separation of employment in violation

        8   of Labor Code§§ 201 and 202. Defendants' conduct in this regard has been willful.

        9          88.     As a consequence of Defendants' willful failure to pay wages due to each member of

       10   the putative class following separation from employment, Plaintiffs whose employment ended

       11   during the three years prior to the date of the initial filing of this action and continuing through the
~
Cf]_
       12   date of its final disposition are entitled to recover from Defendants an additional sum as a penalty,
~
!1)
       13   pursuant to Labor Code § 203, equal to thirty (30) days wages per person plus interest for each
~           employee who separated from employment with Defendants, in amounts according to proof at trial.
       14
o8     15          WHEREFORE, Plaintiffs pray for relief as set forth below.
~
Cf]_
       16                                       EIGHTH CAUSE OF ACTION
~                                            Unlawful and Unfair Business Practices
!1)
       17                                    (Cal. Bus. & Prof. Code § 17200 et seq.)
~      18          89.     Plaintiffs re-allege and incorporate by reference the allegations in each of the

       19   preceding paragraphs as if fully set forth herein.

       20          90.     Defendants have engaged in unlawful and unfair business practices as alleged herein.

       21   By engaging in the above-described acts and practices, Defendants have committed acts of unfair

       22   and unlawful competition within the meaning of the California Unfair Competition Law ("UCL"),

       23   California Business and Professions Code Section 17200, et seq. These acts and practices constitute

       24   a continuing and ongoing unfair and unlawful business activity defined by the UCL, and justify the

       25   issuance of an injunction, restitution, and other equitable relief pursuant to the UCL.

       26          91.     Plaintiffs are informed and believe, and based upon such information and belief

       27   allege, that by engaging in the unfair and unlawful business practices complained of herein,

       28


                                     CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
                 Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 17 of 19



          1   Defendants were able to lower their labor costs and thereby obtain a competitive advantage over

          2   law-abiding employers and businesses with which it competes.

          3                                      Unlawful Business Practices:

          4          92.     Defendants have violated and continue to violate Business & Professions Code §

          5   17200' s prohibition against engaging in "unlawful" business acts or practices by, inter alia, violating

          6   and continuing to violate:

          7                  a. Labor Code§§ 201,202,203 and 204, as set forth above;

          8                  b. Labor Code § 2802, as set forth above;

          9                  c. Labor Code §§ 1194 and 1197, as set forth above;

         10                  d. Labor Code§ 226.7, as set forth above;

         11                  e. IWC Wage Order No. 9, as set forth above;
,...0
 00                          f.   Labor Code§§ 226 and 1174, as set forth above;
 ~       12
 ~                   93.     Plaintiffs have suffered injury in fact and lost money and/or property as a result of
o=       13

         14   Defendants' unlawful business acts and practices by, inter alia, being deprived of compensation for
o8       15   all hours worked.
,...0
  cJ).
         16                                        Unfair Business Practices:
  ~
  ~      17          94.     Defendants' acts and practices, as described above, constitute unfair business
~        18   practices within the meaning of Business and Professions Code, §§ 17200, et seq. Such acts and

         19   practices were against established public policy and were pursued to attain an unjustified monetary

         20   advantage for Defendants by creating personal disadvantage and hardship to its employees.

         21          95.     Defendants' conduct does not benefit workers or competition. Indeed, the injury to

         22   Plaintiffs as a result of Amazon's conduct is far greater than any alleged countervailing benefit.

         23   Plaintiffs could not have reasonably avoided the injury they suffered.

         24          96.     The gravity of the consequences of Defendants' conduct as described above

         25   outweighs any justification, motive or reason, and therefore is immoral, unethical, oppressive,

         26   unscrupulous and is contrary to the public welfare because it transgresses civil statutes of the state

         27   of California designed to protect workers from exploitation.

         28


                                       CLASS ACTlON COMPLAINT & DEMAND FOR JURY TRIAL
                  Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 18 of 19



        1           97.     Plaintiffs have suffered injury in fact and lost money and/or property as a result of

        2   Amazon's unfair business acts and practices by, inter alia, being deprived of compensation for all

        3   hours worked.

        4           98.     Defendants, by and through their unlawful and unfair business practices and acts

        5   described herein, have obtained valuable services from Plaintiffs and have deprived Plaintiffs of

        6   valuable rights and benefits guaranteed by law, all to their detriment. Plaintiffs seek an award of

        7   restitution, disgorgement, injunctive relief and all other relief allowed under the UCL, including

        8   interest and attorneys' fees pursuant to, inter alia, Cal. Code of Civ. Proc. § 1021.5.

        9           WHEREFORE, Plaintiffs pray for relief as set forth below.

       10                                         PRAYER FOR RELIEF

       11           WHEREFORE, Plaintiff prays for relief as follows:
~
C/).
       12           A.      For an order certifying this case as a class action and appointing Plaintiff Mario
~
C,,)
       13   Mabanta and his counsel to represent the Class;
~                   B.      For actual and compensatory damages according to proof pursuant to the California
       14
o8     15   Labor Code, applicable California IWC Wage Orders, and all other applicable laws and regulations;
~
Cf)_
       16           C.      For restitution and disgorgement to the extent permitted by applicable law;
~
C,,)                D.      For an Order enjoining Defendants from continuing to engaged in the conduct
:c     17

       18   described herein;

       19           E.      For a declaratory judgment that the policies and practiced complained of herein are

       20   unlawful under the laws of California;

       21           F.      For civil and statutory penalties available under applicable law;

       22           G.      For Pre-Judgment and Post-Judgment interest, as provided by law;

       23           H.      For Attorney's fees and costs of suit, including expert fees and fees pursuant to

       24   California Labor Code Sections 218.5 and 1194, California Code Civil Procedure Section 1021.5,

       25   and other applicable laws;

       26           I.      For punitive damages according to proof; and

       27           J.      For such other and further relief as this Court may deem just and proper.

       28   Ill


                                     CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
              Case 4:20-cv-02813-DMR Document 1-4 Filed 04/23/20 Page 19 of 19



      1                                    DEMAND FOR JURY TRIAL

      2           Plaintiffs hereby demand a jury trial on all causes of action and claims to which a right to

      3   jury trial exists.

      4

      5
          Dated: February il,, 2020                            HERSH & HERSH,
      6                                                        A Professional Corporation
      7

      8

      9

     10

     11
A
00
~    12
~
     13
~
     14
~
     15
A
00   16
~
~

:c   17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28


                                  CLASS ACTION COMPLAINT & DEMAND FOR JURY TRIAL
